DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on July 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 21, 2021 is fully withdrawn.  Claims 42-53, directed to Group I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Examiner acknowledges submission of the amendment and arguments filed on March 3, 2022. Claims 1, 16-21, 23-25, 28-31, 35, 37, 39, and 42-53 are pending in this application. Claims 1, 16-18, 21, 23-25, 28-30, 35, 37, 39 and 41-53 have been amended by the applicant.

Allowable Subject Matter
Claim(s) 1, 16-21, 23-25, 28-31, 35, 37, 39, and 41-53 are allowed.
Applicant has amended independent claim 1 and 10 in response to the office action mailed on December 27, 2021.  The amendment and arguments found on pages 3-11 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “during the breaking of the mechanical switch, the power semiconductor device is turned on when a potential difference across the mechanical switch is greater than 5V and less than or equal to 20V; or greater than 20V and less than a working voltage of the mechanical switch”.
Claim(s) 16-21, 23-25, 28-31, 35, 37, 39, and 41-53 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836